                                                                                                                     
 1                                                                                                                     
                                                                                                                         
                                                                                                                           
 2                                                                                                                           
                                                                                                                              
 3 

 4 

 5 
                               UNITED STATES DISTRICT COURT
 6 
                         FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7 
      ARLENE M. BROWN,
 8 
                            Plaintiff,
 9                                                          NO. C17-1354-RSM
             v.
                                                            ORDER GRANTING PLAINTIFF'S
10  THE BOEING COMPANY and EMPLOYEE                         UNOPPOSED MOTION TO
    BENEFIT PLANS COMMITTEE,
                                                            EXTEND DEADLINE
11                          Defendants.

12 
             This matter came before the Court on Plaintiff’s Unopposed Motion to Extend
13 
      Deadline, and having been fully advised of these matters, now, therefore:
14 
             IT IS HEREBY ORDERED that Plaintiff’s Unopposed Motion to Extend Deadline
15  GRANTED. Plaintiff may move to reopen discovery no later than March 14, 2019.

16           DATED this 20th day of February, 2019.

17 

18                                                A
                                                  RICARDO S. MARTINEZ
19                                                CHIEF UNITED STATES DISTRICT JUDGE

20 

21 

22 

      ORDER GRANTING PLAINTIFF'S MOTION TO EXTEND
                                                                          TOUSLEY BRAIN STEPHENS PLLC
      DEADLINE - 1                                                           1700 Seventh Avenue, Suite 2200
                                                                                 Seattle, Washington 98101
                                                                           TEL. 206.682.5600  FAX 206.682.2992
